Citation Nr: 1626657	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from August 1965 to July 1967, with service in Vietnam. The Veteran died in January 2011. The appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 and March 2012 rating decisions, of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran died in January 2011. The certificate of death lists the cause of death as acute myeloid leukemia.

2. During his lifetime, the Veteran was not service-connected for any disability.

3. The Veteran is presumed to have been exposed to herbicides in service.

4. The Veteran's acute myeloid leukemia is not B-cell leukemia, was not incurred in-service, was not diagnosed within one year of separation from service, and was not otherwise related to active service, including as a result of in-service herbicide exposure. 



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§1101, 1110, 1112, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the claimant's behalf, and the evidence she is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cause of death claims, VA must also provide notice of the conditions, if any, for which a veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a dependency and indemnity (DIC) claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).
VA issued a VCAA letter in June 2011, prior to the initial unfavorable adjudication in January 2012. This letter advised the appellant of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the appellant must provide, and how disability rating and effective date are determined. It further informed the appellant of the additional information necessary in DIC claims, in accordance with Hupp v. Nicholson. Id.   As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

In a DIC case, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F. 3d 1319   (Fed. Cir. 2008).  All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. VA also obtained a medical opinion in October 2013. Given the complexity of the issue, an expert medical opinion from a VA oncologist was obtained in January 2016. The opinion notes the physician reviewed the Veteran's past medical history, conducted a review of the medical and scientific literature, and provided thorough opinions supported by rationale. The Board therefore concludes that the opinion is adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and obtained adequate medical opinions, its duty to assist in this case is satisfied.

II. Dependency and Indemnity Compensation 

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015). To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it. A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c). Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of a disease or injury in-service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in-service. 38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B-cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 

Lay statements may serve to support a claim for service connection for the cause of the Veteran's death by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Analysis

The Veteran's certificate of death reflects that he died in January 2011 from acute myeloid leukemia. See January 2011 Certificate of Death. At the time of death, service connection was not in effect for any disability, and consequently no service-connected disabilities were listed on the death certificate as a contributing or underlying cause of the Veteran's death. 

The appellant contends that the Veteran's acute myeloid leukemia developed as a result of his herbicide exposure in Vietnam. Further, she has reported that the Veteran consistently stated that while stationed in Vietnam working in the Army's 855th supply chain company he handled barrels of Agent Orange that were to be sprayed on base. Id. The appellant has also noted that chronic B-cell leukemia is listed as one of the presumptive diseases and that acute myeloid leukemia is a type of leukemia, so the Veteran's exposure to herbicides should result in presumptive service connection. See October 2012 Form 9. 

The Veteran served in Vietnam, and as a result, his exposure to herbicides is presumed.  However, acute myeloid leukemia is not listed among the diseases presumed to be associated with herbicide exposure. While the appellant correctly points out that B-cell leukemia is a listed presumptive disease, as will be discussed below, a diagnosis of acute myeloid leukemia with monocytic differentiation is not the same disease as chronic B-cell leukemia. See 38 C.F.R. § 3.309(e); see also January 2016 expert medical opinion. The Board acknowledges that the appellant believes the Veteran's acute myeloid leukemia is the same disease as B-cell leukemia; however, the Board finds the question at issue, whether that is the case, is inherently medical in nature, and requires specific medical expertise to determine. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Leukemia is not a disability for which the causes may be observable through the lay senses. Therefore, the appellant's beliefs as to similarity of diagnosis warrant no probative value.  Accordingly, the Board finds that the Veteran did not have a disease presumed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e). As a result, entitlement to presumptive service connection based on herbicides for cause of death is not warranted. 

As to whether service connection may be warranted on a presumptive basis based on continuity of symptomatology for acute myeloid leukemia, the Board finds that it is not. It has not been argued, and the medical evidence does not show, that the Veteran's acute myeloid leukemia manifested to any degree or was diagnosed during the Veteran's active service. Further, it is uncontroverted that the noted primary cause of death was not present until many years after service. As there is no evidence of in-service injury or manifestation within the first post service year, service connection for the Veteran's cause of death is not warranted based on continuity of symptomology in this case. 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 
The issue of direct service connection hinges on whether the evidence establishes a medical nexus between the Veteran's active service, to include his exposure to herbicides, and his acute myeloid leukemia.  The Board has carefully evaluated the evidence and, for the reasons stated below, finds a preponderance of the evidence is against such a finding. 

Turning to the medical evidence, in October 2013, a VA examiner determined that it was less likely than not that the Veteran's acute myeloid leukemia was a chronic B-cell leukemia, finding that based on the cancer.gov website, these are very different leukemias. Further, the examiner noted based on a review of the medical literature on leukemia, and the National Academy of Sciences Updates regarding agent orange, it was less likely than not that the Veteran's acute myeloid leukemia with monocytic components was a result of herbicide exposure. In addition, the examiner found that it was less likely than not that the Veteran had ischemic heart disease, or a myocardial infraction during his hospitalization and diagnosis of acute myeloid leukemia.  Id. This opinion is entitled to probative weight. 

Private opinions from the Veteran's treating physician from April 2013 and February 2014 have been submitted. In the April 2013 opinion, the Veteran's treating physician noted that it would be challenging to make a direct link between herbicide exposure and the Veteran's acute myeloid leukemia. The physician noted after a review of the medical literature that the data is unclear and it would be challenging to definitely draw a connection between the Veteran's acute myeloid leukemia and his herbicide exposure.  Evidence favorable to the Veteran's claim that does not render a conclusion, or does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

In an opinion dated February 2014, the Veteran's physician noted that there is more than a 50 percent probability that exposure to herbicides contributed to the Veteran's cause of death. The physician noted that it was more likely than not that the Veteran's herbicide exposure potentially contributed to the condition that caused his death. Id. Unfortunately, this opinion did not provide any underlying reasons for such a finding. As there is no underlying rationale provided to support its general conclusion, this opinion is of no probative value in this case. 

The Board requested an expert opinion from the Veterans Health Administration (VHA) in July 2015 to address the etiology of the Veteran's acute myeloid leukemia and whether such is considered a chronic B-cell leukemia. The Chief physician of the Division of Hematology/Oncology reviewed the Veteran's medical history, and found that the diagnosis of acute myeloid leukemia with monocyclic differentiation is in fact not chronic B-cell leukemia. See January 2016 opinion. The VA physician after a review of the available scientific and medical literature in the field found no evidence of a relationship between exposure to herbicides and the development of acute leukemia, specifically the type of the Veteran's acute myelocytic leukemia with monocytic differentiation. The VA physician noted that he was unable to draw a conclusion that there is a relationship between the Veteran's exposure to herbicides and his diagnosis of acute myelocytic leukemia. Finally, the VA physician concluded that the Veteran's acute myeloid leukemia was not directly related to his active service. The VHA opinion was predicated on a review of the record, a thorough review of the medical and scientific literature, and was provided by an expert in the field.  Thus, the Board finds the VHA opinion to be highly probative.  

The Board finds the preponderance of the evidence is against a finding of a nexus between the Veteran's acute myeloid leukemia and his active service. The appellant's lay statements regarding the Veteran's exposure to herbicides in-service are credible, but as discussed above while the appellant is competent to report and relay the Veteran's description of his exposure and duties, the appellant is not competent to opine as to a causation between the Veteran's acute myeloid leukemia and herbicide exposure.  Jandreau, 492 F.3d at 1377.  Private opinions from the Veteran's treating physician attempt to establish a relationship between the Veteran's acute myeloid leukemia and active service, but provide differing opinions regarding the Veteran's exposure, noting that the data is unclear, and a direct connection could not be drawn initially in April 2013, and then in February 2014 finding that the Veteran's exposure to herbicides was contributory to his acute myeloid leukemia. By contrast, the VHA opinion in January 2016 is based on the physician's expertise in the field of hematology and oncology, contains a well-reasoned rationale, and was based on a review of the scientific and medical literature, and a review of the Veteran's history. As such, the Board's finds the VHA opinion to be highly probative, and thus outweighs the private opinions of record. The VA physician noted that he was unable to draw a conclusion between the Veteran's exposure to herbicides and his diagnosis of acute myelocyctic leukemia, and he found that the Veteran's acute myeloid leukemia was not directly related to active service. 

The preponderance of the evidence is against finding that the Veteran's acute myeloid leukemia had a direct causal connection to the Veteran's active service. Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).For these reasons, the claim is denied.

ORDER


Entitlement to service connection for the Veteran's cause of death is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


